U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F x REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Fiscal Period Ended o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. Date of event requiring this shell company report Commission File Number: 000-53540 KONSTA REAL ESTATE PROPERTIES LTD. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of the Registrant’s Name into English) BRITISH VIRGIN ISLANDS (Jurisdiction of incorporation or organization) c/o Riokom, LLC 33-1 Molodogvardeiskaya Street, Moscow, Russia, 121351. Telephone and fax number: +7-495-649-639-1 Email: info@krepltd.com (Address of principal executive offices) Copies to: Richard Friedman, Esq. Andrew Smith, Esq. Sichenzia Ross Friedman Ference, LLP 61 Broadway, 32nd Floor New York, NY 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, US $3.00 par value (Title of Class) 1 Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Number of outstanding shares of each of the Registrant’s classes of capital or common stock as ofMarch 9, 2010: 10,794,811 Ordinary Shares, $3.00 par value Number of outstanding shares of each of the Registrant’s classes of capital or common stock as ofJune 30, 2009: 10,600,968 Ordinary Shares, $3.00 par value Indicate by check mark whether the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o Yes x No Note: Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: N/Ao Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). N/Ao Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: o U.S. GAAP x International Financial Reporting Standards o  Other as issued by the International Accounting Standards Board If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). N/Ao Yes o No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by court. N/Ao Yes o No 2 INFORMATION TO BE INCLUDED IN THE REPORT Convention In this Form 20-F all references to “BVI” are references to the British Virgin Islands. Unless otherwise noted all references to “ordinary shares” or “shares” are references to the ordinary shares of the Registrant. All references to “we”, “us”, the “Company”, the “Registrant” of “KREP” are references to Konsta Real Estate Properties Ltd.Per share numbers assume 10,794,811 ordinary shares issued and outstanding as of March 9, 2010. In this document, all references to “SEC” or “Commission” are reference to the United States Securities and Exchange Commission. References to “$” are to the currency of the United States of America. Forward Looking Statements Included in this Form 20-F are “forward-looking” statements, which are not current or historical information. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements, or industry results, to be materially different from anticipated results, performance or achievements expressed or implied by such forward-looking statements. When used in this prospectus, statements that are not statements of current or historical fact are forward-looking statements. Without limiting the foregoing, the words "plan," "intend," "may," "will," "expect," "believe," "could," "anticipate," "estimate," or "continue" or similar expressions or other variations or comparable terminology are intended to identify forward-looking statements. Our future operating results are dependent upon many factors, including factors outside our control.Forward-looking statements may not be realized due to a variety of factors, including, without limitation, (i) our ability to obtain sufficient capital for property acquisition or development, (ii) our ability to obtain tenants for rental properties, (iii) general industry-wide conditions, (iv) our ability to manage our business; (v) our ability to employ and retain the management and human resources and infrastructure necessary to support the growth of the business; (vi) competitive factors and developments beyond ourcontrol; (vii) our inability to obtain appropriate governmental approvals or limitations imposed by government regulation of our business; (viii) inaccuracy or our financial assumptions and estimates, and (ix) the other factors discussed in “Risk Factors” and elsewhere in this prospectus. All forward-looking statements attributable to us are expressly qualified in their entirety by these and other factors beyond our control. We undertake no obligation to update or revise or update forward-looking statements, whether to reflect events or circumstances after the date initially filed or published, to reflect the occurrence of unanticipated events or otherwise, except to the extent required by the federal securities laws. 3 TABLE OF CONTENTS PART I Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 Item 3. KEY INFORMATION 6 Item 4. INFORMATION ON THE REGISTRANT 23 Item 4A. UNRESOLVED STAFF COMMENTS 29 Item 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 29 Item 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 32 Item 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 41 Item 8. FINANCIAL INFORMATION KONSTA REAL ESTATE PROPERTIES LTD. CONSOLIDATED FINANCIAL STATEMENTS for the six months ended 30 June 2009 and 30 June 2008, and for the years ended 31 December 2008 and 31 December 2007 42 Item 9. THE OFFER AND LISTING 43 Item 10. ADDITIONAL INFORMATION 44 Item 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 50 Item 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 50 PART II Item 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 51 Item 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 51 Item 15. CONTROLS AND PROCEDURES 51 Item 16A. AUDIT COMMITTEE FINANCIAL EXPERT 51 Item 16B. CODE OF ETHICS 51 Item 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 51 Item 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 51 Item 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 51 Item 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT PART III Item 17. FINANCIAL STATEMENTS 52 Item 18. FINANCIAL STATEMENTS Item 19. EXHIBITS 4 PART I Item 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS A.Directors and Senior Management The following table lists the members of our board of directors, or the Board. The business address of all directors is: c/o Riokom, LLC., 33-1 Molodogvardeiskaya Street, Moscow, Russian Federation, 121351. Table No. 1 Directors Name Position Dr. Roman Plavnik Chairman of the Board of Directors Nazar Lappa Director Svetlana Gromova Director Michael Lakshin Director Konstantin Plavnik Director Sergey Vokhontsev Director The following table lists the member of our senior management. The business address for all members of senior management is: c/o Riokom, LLC., 33-1 Molodogvardeiskaya Street, Moscow, Russian Federation, 121351. Table No. 2 Senior Management Name Position Dr. Roman Plavnik Chief Executive Officer and President Nazar Lappa Vice President of Investor Relations Svetlana Gromova Vice President of Legal Affairs and Secretary Michael Lakshin Vice President of Marketing Konstantin Plavnik Vice President of Business Analytics Sergey Vokhontsev Chief Operations Officer Oleg Sultanov Chief Financial Officer Dmitry Sednev Vice President of Construction and Development The functions of our directors and senior management are described below in ITEM 6.A. – Directors and Senior Management. B.Advisers The following are the names and addresses of our principal bankers and legal advisers with which we have a continuing relationship: Our principal banker is TRASTA KOMERCBANKA, located at Miesnieku iela 9, Riga LV-1050, Latvija. We also maintain a business account with Bank of America, 1357 16th Street, Fort Lee, NJ 07024, tel. 201-224-5003; Attention: Nancy Ceran. Our legal adviser in the British Virgin Islands is Ogier Group L.P., located at Qwomar Complex, 4th Floor, P.O. Box 3170, Road Town, Tortola, British Virgin Islands, VG1110. C.Auditors Our auditor is Intercom-Audit located at 125124, Moscow, 3 rd Street, Yamskogo Fields, building 2 block 13. 5 Item 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. Item 3.KEY INFORMATION A. Selected Financial Data We were formed originally as the Konsta Real Estate Properties Master Fund, Ltd. in the British Virgin Islands on October 3, 2005 and have been domiciled in the Russian Federation since formation. In order to reorganize into an operating company, we obtained board and shareholder approval to amend and restate our Memorandum and Articles of Association, or the Amendment, which Amendment was effectuated on December 10, 2008.Pursuant to the Amendment, we removed the rights of members to receive redemption for any shares held by such members and changed our name to Konsta Real Estate Properties, Ltd. In furtherance of our reorganization, on January 9, 2009, the British Virgin Islands Financial Services Commission cancelled our certificate of recognition as a professional fund under the Mutual Funds Act, 1996. We had nominal operations until January 2007, at which time we began our operations.We selected a December 31 fiscal year end.We are filing this Registration Statement with audited financial statements for the fiscal years ended December 31, 2007 and December 31, 2008 and for the six months ended June 30, 2009 and 2008. Our financial statements have been audited by Intercom-Audit, an independent registered public accounting firm, in accordance with International Standards on Auditing and the standards for Public Company Accounting Oversight Board (United States). The Financial Statements were prepared in U.S. dollars and have been prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, or IFRS.Exchange rate information for the Russian Ruble as compared to the US Dollar, for the relevant reporting periods, is included after the tables. The information in the financial statements should be read in conjunction with the notes thereto. The selected financial data provided below is not necessarily indicative of our future results of operations or financial performance. The following tables of Selected Financial Data are derived from the consolidated balance sheet and consolidated income statement contained in our Financial Statements for the six months ended June 30, 2009 and June 30, 2008 and for the years ended December 31, 2008 and December 31, 2007.The Financial Statements were prepared in accordance with IFRS. 6 Consolidated balance sheets As of 31 December 2008 As of 31 December 2007 ‘000 USD ‘000 USD ASSETS Current assets Cash and cash equivalents $
